ACCEPTED
                                                                                 04-15-00341-cv
                                                                    FOURTH COURT OF APPEALS
                                                                         SAN ANTONIO, TEXAS
                                                                         12/21/2015 12:05:17 PM
                                                                                 KEITH HOTTLE
                                                                                         CLERK




                                                                FILED IN
                                                         4th COURT OF APPEALS
                                                          SAN ANTONIO, TEXAS
                                                        12/21/2015 12:05:17 PM
                                                           KEITH E. HOTTLE
                        NO. 04-15-00341-CV                       Clerk


                   THE COURT OF APPEALS
             FOR THE FOURTH DISTRICT OF TEXAS
               SITTING AT SAN ANTONIO, TEXAS


                     CARMELLA GUERRERO
                          Appellant,

                                 V.

          BEXAR COUNTY CIVIL SERVICE COMMISSION
                         Appellee

_________________________________________________________________

         APPELLANT’S UNOPPOSED FIRST MOTION FOR
          EXTENSION OF TIME TO REPLY FILE BRIEF

__________________________________________________________________


                      CLARKSON F. BROWN
                    Texas Bar Number 00798082
                 Assistant Criminal District Attorney
                            Civil Division
                       101 W. Nueva, Suite 735
                      San Antonio, Texas 78205
                    Telephone No. (210) 335-3918
                        Fax No. (210) 335-2773
TO THE HONORABLE JUSTICES OF THE FOURTH COURT:
       Bexar County Civil Service Commission, appellant in this cause, moves the court

for an extension of time of 30 days for filing appellant’s reply brief, and in support this

motion shows:

                                              I.

1.     This is an appeal from a judgment of the 225th District Court of Bexar County,

Texas, which was signed on March 5, 2015. Appellant’s Notice of Appeal was filed in

this court on June 3, 2015.

                                             II.

2.     If no extension of time is granted by this Court, the brief of appellant is due by

December 28, 2015. No extensions of time have been granted previously by the Court to

file the reply brief. If granted, the reply brief would be due January 27, 2016.

                                             III.

3.     Bexar County Civil Service Commission is represented by Clarkson F Brown of

the District Attorney’s Office, Civil Division. This division has four (4) attorneys that

represent the county in virtually all civil litigation matters involving the county, including

appeals. These include all civil lawsuits and appeals filed in both federal and civil courts,

all subpoena requests, all hearings before the civil service, both regular and Sheriff’s,

hearing before the Texas Commission on Law Enforcement Officer Standards and

Education, and any other judicial or administrative hearings involving the county. The

civil division advises all county officials and personnel on any number of issues that

                                              1
come up on a daily basis regarding issues that face the entire county, which are similar,

but much more, than those facing any major corporation.


4.      In addition to all of the general work laid above, the undersigned handles all non-

disclosures filed in the county. The undersigned currently has active cases in federal

court, the Fifth Circuit Court of Appeals, one other appeal before this court, several state

court matters and numerous administrative matters before the county’s civil service

commissions and the EEOC. All of these require considerable time and there is no other

attorney at the district attorney’s office available to handle these matters or this appeal.

This is not to say that this appeal is any less important than these matters or will be given

less attention but all of these matters, along with the daily routine matters that come to

the undersigned, must each be given attention so that no matter falls through the cracks

unaddressed.


5.      Unlike private firms, both defense and plaintiff, the civil division does not have

the ability to accept those cases it can handle and reject those that it is too burdened to

handle. Therefore, time to commit to each matter is very limited. Because of all of this,

appellant will not be able to draft a reply brief that fully addresses the issues that will be

before this Court in in the time allotted under the current briefing schedule. Relying on

the guidance of Local Rule 8’s Notes and Comments that the Court generally grants a

requested extension of time to file a brief up to 60 days from the original due date,

appellants will asks for 30 days. If the Court feels this is excessive, appellants would ask


                                              2
that the Court provide as much time as it feels is reasonable based on the reasoning set

out above.


                                                 IV.

       THEREFORE, FOR THE REASONS STATED ABOVE, appellant, Bexar

County Civil Service Commission requests that the Court enter an order extending the

time for filing its brief to January 27, 2016.


                                                       Respectfully submitted,

                                                       /s/Clarkson F. Brown
                                                       Clarkson F. Brown
                                                       State Bar No. 00798082
                                                       Assistant Criminal District Attorney
                                                       -Civil Division
                                                       101 W. Nueva, Suite 735
                                                       San Antonio, Texas 78205-3030
                                                       Telephone: (210) 335-2139
                                                       Telecopier: (210) 335-2151
                                                       Attorney for Appellant


                          CERTIFICATE OF CONFERENCE

       The undersigned has conferred with counsel for appellee and they have no

objection to this extension.



                                            /s/Clarkson F. Brown
                                            Clarkson F. Brown




                                                 3
                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing document

has been sent by efile on this the 21st day of December, 2015, to the following:

Orlando R. Lopez
The Lopez Law Firm
719 S. Flores, Suite 100
San Antonio, TX 78215
210-472-2100
210-472-2101 fax
olopez@lopezscott.com

Robert W. Clore
State Bar No. 24012436
15481 S. Padre Island Dr., Suite 101
Corpus Christi, Texas 78418
Telephone: (361) 558-3527
Facsimile: (361) 949-0908
rclore@robclorelaw.com



                                                /s/Clarkson F. Brown
                                                Clarkson F. Brown




                                            4